DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group Ⅰ, claims 1–20 in the reply filed on Mar. 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A filtration system, comprising:
a filter housing having a first housing end and a second housing end, the filter housing comprising:
a housing cover defining an outlet, the housing cover comprising a first guidance element extending from an internal portion of the housing cover axially away from the 
a filter element having a first filter end and a second filter end, the filter element comprising:
an end cap adjacent the first filter end and defining an end cap opening therethrough, the end cap comprising a channel around the end cap opening;
filter media having a first media end and a second media end, the filter media extending axially from the first media end toward the second media end, the first media end adjacent the end cap, the filer media defining a central opening that extends axially between the first media end and the second media end;
a center tube positioned within the central opening of the filter media and having a first tube end positioned within the channel of the end cap and a second tube end positioned axially away from the first tube end, the center tube comprising a first pocket and a second pocket, the first pocket extending from the first tube end axially away from the second tube end, the second pocket extending from the first tube end axially away from the second tube end, wherein the first pocket orientation and the second pocket orientation are non-parallel to a central axis laterally along the first tube end, wherein engagement of the first filter end and the housing cover occurs when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing.” Emphasis added

The term "filter media” lacks antecedent basis.
For the purpose of examination, claim 1 is interpreted as:
“1. A filtration system, comprising:
a filter housing having a first housing end and a second housing end, the filter housing comprising:
a housing cover defining an outlet, the housing cover comprising a first guidance element extending from an internal portion of the housing cover axially away from the outlet, and a second guidance element extending from the internal portion of the housing cover axially away from the outlet; and

an end cap adjacent the first filter end and defining an end cap opening therethrough, the end cap comprising a channel around the end cap opening;
a filter media having a first media end and a second media end, the filter media extending axially from the first media end toward the second media end, the first media end adjacent the end cap, the filer media defining a central opening that extends axially between the first media end and the second media end;
a center tube positioned within the central opening of the filter media and having a first tube end positioned within the channel of the end cap and a second tube end positioned axially away from the first tube end, the center tube comprising a first pocket and a second pocket, the first pocket extending from the first tube end axially away from the second tube end, the second pocket extending from the first tube end axially away from the second tube end, wherein the first pocket orientation and the second pocket orientation are non-parallel to a central axis laterally along the first tube end, wherein engagement of the first filter end and the housing cover occurs when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing.”

Claims 2–10 are indefinite because they depend from claim 1. 
Claim 11 is indefinite for the same reason as claim 1, i.e., the term “filter media” lacks antecedent basis and it is interpreted the same way as claim 1. 
Claims 12–20 are indefinite because they depend from claim 11. 
Claim 9 recites:
“9. The filtration system of claim 5, wherein the end cap is a first end cap, further comprising a second end cap adjacent the second filter end, and wherein the first end cap has a first cap end and a second cap end, the first end cap comprising an end cap wall positioned around a circumference of the channel of the first end cap and extending from the first end cap axially away from the second end cap, and wherein the outer ring
Claim 9 is indefinite because the term “the outer ring” lacks antecedent basis. The limitation of an “outer ring” in first introduced in claim 6. For the purpose of examination, claim 9 is interpreted to be depend from claim 6. 
Claim 19 is indefinite for the same reason as claim 9, i.e., the term “the outer ring” lack antecedent basis. And Claim 19 is interpreted to be depend from claim 16 for the purpose of examination. 

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 5, 10–11, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blossey et al., US 2014/0298763 A1 (“Blossey”). 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious over Blossey in view of Mosset et al., US 2010/0031940 A1 (“Mosset”). 
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Blossey. 
Claims 4, 6–9, 13–14 and 16–19 are rejected under 35 U.S.C. 103 as being obvious over Blossey in view of Decoster et al., US 2019/0299143 A1 (“Decoster”). 
Claim 1 describes a filtration system. The filtration system comprises a filter housing having a first housing end and a second housing end. The filter housing comprises a housing cover defining an outlet. The housing cover comprises a first guidance element extending from an internal portion of the housing cover axially away from the outlet. The housing cover comprises a second guidance element extending from the internal portion of the housing cover axially away from the outlet. 
The filtration system comprises a filter element having a first filter end and a second filter end.  The filter element comprises an end cap adjacent the first filter end and defining an end cap opening therethrough. The end cap comprises a channel around the end cap opening. A filter media having a first media end and a second media end. The filter media extends axially from the first media end toward the second media end. The first media end is adjacent the end cap. The filer media defines a central opening that extends axially between the first media end and the second media end. 
The filtration system comprises a center tube positioned within the central opening of the filter media and having a first tube end positioned within the channel of the end cap and a second tube end positioned axially away from the first tube end. The center tube comprises a first pocket 
Blossey discloses a filtration system (i.e., intake air filter). Blossey Fig. 1, [0019]. The filtration system comprises a filter housing (i.e., housing 10) having a first housing end (i.e., where cover 11 locates) and a second housing end (i.e., where cup 13 locates). Id. The filter housing 10 comprises a housing cover (i.e., cover 11) defining an outlet (i.e., outlet 15). Id. The housing cover 11 comprises a first guidance element (i.e., top portion of counter thread 36) extending from an internal portion of the housing cover 11 axially away from the outlet 15. Id. at Fig. 1, [0020]. The housing cover 11 comprises a second guidance element (i.e., bottom portion of counter thread 36) extending from the internal portion of the housing cover 11 axially away from the outlet 15. Id.
Blossey discloses that the filtration system comprises a filter element (i.e., filter element 31) having a first filter end (i.e., where end disk 18 locates) and a second filter end (i.e., where end disk 22 locates). Blossey Fig. 1, [0019]. The filter element 31 comprises an end cap (i.e., end disk 18) adjacent the first filter end and defining an end cap opening (i.e., as shown in Fig. 1) therethrough. Id. at Fig. 1, [0019]. The end cap 18 comprises a channel (i.e., the side wall of the end cap 18 that forms a channel defines an end cap opening) around the end cap opening. Id. at Fig. 1. A filter media (i.e., non-woven filter 38) having a first media end (i.e., proximate end cap 18) and a second media end (i.e., proximate end cap 22). Id. at Fig. 1, [0020]. The filter media 38 Id. at Fig. 1. The first media end is adjacent the end cap 18. Id. at Fig. 1. The filter media 38 defines a central opening (i.e., the interior of filter media 38) that extends axially between the first media end (i.e., proximate end cap 18) and the second media end (i.e., proximate end cap 22). Id. at Fig. 1. 
Blossey discloses that the filtration system comprises a center tube (i.e., support body 32) positioned within the central opening of the filter media 38 and has a first tube end positioned within the channel of the end cap (i.e., first end of support pipe 32 facing a slotted end area 27 that is surrounded at the end face by the disk area 20, which is part of end cap 18) and a second tube end (i.e., where pin 30 locates) positioned axially away from the first tube end. Blossey Fig. 1, [0019].  The center tube 32 comprises a first pocket (i.e., the top groove of fastening thread 35) and a second pocket (i.e., the bottom groove of fastening thread 35). Id. at Fig. 1, [0020]. The first pocket (i.e., top groove of fastening thread 35) extends from the first tube end axially away from the second tube end (i.e., the groove of thread 35 extends in the upward direction). Id. at Fig. 1. The second pocket extends from the first tube end axially away from the second tube end (i.e., the groove of thread 35 extends in the upward direction). Id. at Fig. 1.   The first pocket orientation and the second pocket orientation are non-parallel to a central axis laterally along the first tube end (i.e., as the pockets are obliquely arranged with respect to the horizontal surface of the first tube end). Id. at Fig. 1. Engagement of the first filter end and the housing cover 11 occurs when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing (i.e., thread 35 are engaged with counter thread 36). Id. at Fig. 1, [0020]. 


    PNG
    media_image1.png
    881
    637
    media_image1.png
    Greyscale

Claim 2 describes the filtration system of claim 1. The end cap is a first end cap. The filtration system further comprises a second end cap adjacent the second filter end. The second end cap is a closed end cap. The second end cap comprises an auxiliary port and the filter housing comprises an auxiliary flow passage along the second housing end. The auxiliary port is in fluid communication with the auxiliary flow passage when the first pocket receives the first 
Blossey discloses a second end cap (i.e., end disk 22) adjacent the second filter end. Blossey Fig. 1, [0019]. The second end cap 22 is a closed end cap as there is no outlet for fluid to pass through the end cap 22. Id. at Fig. 1.  auxiliary flow passage when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing.
Blossey does not disclose that the second end cap comprises an auxiliary port and the filter comprises an auxiliary flow passage along the second housing end. Blossey does not discloses that the auxiliary port is in fluid communication with the auxiliary flow passage when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing.
In the analogous art of filter cartridges for use in combustion engines, Mosset discloses a filter cartridge (i.e., cartridge 200) comprising a second end cap (i.e., end cap 203). Mosset Figs. 2 and 19, [0148]. The end cap comprises an auxiliary port (i.e., drain aperture 212) and the filter 200 comprises an auxiliary flow passage (i.e., bottom drain 20). Id. at Fig. 2 and 19, [0047] and [0148]. Mosset also discloses that the auxiliary port 212 is in fluid communication with the auxiliary flow passage 20. Mosset discloses that such drain arrangement is advantageous because it allows the filter medium to be used more efficiently and with less buildup of undesirable pressure differential thereacross, in use. Id. at [0072]. A relatively high liquid drain rate also helps clear media 15 of entrained material. Id. It would have been obvious to include an auxiliary port and auxiliary flow passage as disclosed by Mosset in Blossey for the benefits disclosed above. With this modification, Mosset’s drain aperture 212 would be located at the lowest point 
Claim 3 describes the filtration system of claim 2. The outlet is in fluid communication with an engine and the auxiliary flow passage is in fluid communication with a secondary application.
The limitation of “a secondary application” is interpreted as components, elements, and applications other than the engine. Spec. dated Nov. 15, 2019 (“Spec.”). 
Blossey discloses that its filter system could be used as an intake air filter for internal combustion. Blossey Fig. 1, [0002]. Blossey also discloses that the purified air flows through the outlet of the filter system and pass into the internal combustion engine. Id. Therefore, the outlet of Blossey’s filter system is fluid communication with the engine. Additionally, since Blossey’s filter system outlet 15 is connected to the engine, it would have been obvious for one to understand that Blossey’s inlet would be connected to an application which supplies air to be purified other than the engine. 
Claim 4 
Blossey discloses that the center tube 32 defines a central tube opening (i.e., the opening defined by fastening thread 35) through the first tube end (i.e., the end proximities end disk 18). Blossey Fig. 1, [0020]. 
Blossey does not disclose that the first pocket is positioned at a location along the first tube end that is 180-degrees rotated about a center point of the central tube opening from the second pocket.
In the analogous art of filter housing connections, Decoster discloses a first pocket (i.e., one of the recesses 120´´´) which is positioned at a location along an open tube end 108´´´. Decoster Fig. 41, [0111]. Decoster also discloses a second pocket (i.e., the recess 120´´´ that is located in the opposite side the first pocket). Id. Decoster also discloses the recesses 120´´´ engages with a first and a second guidance elements (i.e., rib structure 54´´´)) on a housing cover (i.e., outlet cover 50´´´). It is also noted here that Decoster discloses that any number of extension members and recesses maybe provided and they may be evenly spaced. Id. at [0131]. Decoster also discloses that its design provides a low friction surface while enables for self-alignment of the filter cartridges. Additionally, Decoster discloses that the design provides an installer with a tactile feedback that allows the user to feel whether the filter cartridge is properly aligned and inserted with respect to the housing outlet cover. Id. at [0006]. It would therefore, have been obvious to replace Blossey’s end cap structure (i.e., first end disk 18 comprising sealing bead 19 and disk area 20) with Decoster’s end cap structure 108´´´ for the benefits disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
With this modification, the center tube of claim 1 would be alternatively mapped to the support pipe 25 of Blossey. 

    PNG
    media_image2.png
    739
    634
    media_image2.png
    Greyscale

Claim 5 
Blossey discloses that the center tube 32 comprises a ring (i.e., the fastening thread 35 comprises a ring where the thread 35 locates). Blossey Fig. 1, [0020]. The ring where thread 35 locates extends from the first tube end axially away from the second tube end. Id. The ring is positioned around a circumference of the first tube end. Id. 
Claim 6 describes the filtration system of claim 5. The ring is an outer ring. The center tube further comprising an inner ring positioned between the outer ring and a central tube opening through the first tube end of the center tube. The inner ring abuts the first pocket and the second pocket.
Blossey does not disclose that an inner ring is positioned between the outer ring and a central tube opening through the first tube end of the center tube or that the inner ring abuts the first pocket and the second pocket.
However, as discussed in claim 4, it would have been obvious to replace Blossey’s end cap structure (i.e., first end disk 18 comprising sealing bead 19 and disk area 20) with Decoster’s end cap structure 108´´´ with Decoster’s first and second pocket 120´´´. With this modification, the center tube 25 would be connected to Decoster’s end cap 108´´´ and the center tube 25 would have an inner ring (i.e., the inner surface of extension member 118´´´) and an outer ring (i.e., the outer surface of extension member 118´´´). The inner ring is positioned between the outer ring and a central tube opening through the first tube end of the center tube 25. Additionally, the inner ring abuts the first pocket and the second pocket 120´´´. Decoster Fig. 41.
Claim 7 describes the filtration system of claim 5. The center tube defines a central tube opening through the first tube end. The center tube further comprises a plurality of guidance ribs extending laterally from the ring inward toward the central tube opening. The plurality of 
Blossey discloses that the center tube 32 defines a central tube opening (i.e., the opening surrounded by center tube 32) through the first tube end. Blossey Fig. 1. 
Blossey does not disclose that the center tube further comprises a plurality of guidance ribs extending laterally from the ring inward toward the central tube opening or that the plurality of guidance ribs is configured to guide the first housing guidance element into the first pocket and the second housing guidance element into the second pocket. 
However, as modified in claim 4, it would have been obvious to replace Blossey’s end cap structure (i.e., first end disk 18 comprising sealing bead 19 and disk area 20) with Decoster’s end cap structure 108´´´ with Decoster’s first and second pocket 120´´´. With this modification, the center tube would be Blossey’s support pipe 25, which is connected to Decoster’s end cap 108´´´ and the ring would be the outer surface of Decoster’s extension member 118´´´. Additionally, the center tube 25 would comprises a plurality of guidance ribs (i.e., the ribs forming recesses 120´´´) extends laterally from the outer surface Decoster’s extension member 118´´´ inward toward the central tube opening. Decoster Fig. 41, [0111]. Additionally, the guidance ribs are configured to guide the first and second housing guidance element 54’’’ of Decoster into the first and second pocket 120´´´ of Decoster. Decoster Fig. 41, [0111]–[0112]. 
Claim 8 describes the filtration system of claim 7. The plurality of guidance ribs comprises a first set of guidance ribs and a second set of guidance ribs. The first pocket is positioned within the first set of guidance ribs and the second pocket is positioned within the second set of guidance ribs. The first set of guidance ribs are positioned at a location along the 
Blossey as modified discloses that the plurality of guidance ribs (i.e., the ribs that forms recesses 120’’’ of Decoster above) comprises a first set of guidance ribs (i.e., the ribs that forms the first pocket as shown in the annotated Fig. 41 of Decoster in claim 4) and a second set of guidance ribs (i.e., the ribs that forms the second pocket as shown in the annotated Fig. 41 of Decoster in claim 4 above). Decoster Fig. 41. The first pocket of Decoster is positioned within the first set of guidance ribs and the second pocket of Decoster is positioned within the second set of guidance ribs. Id. The first set of guidance ribs of Decoster are positioned at a location along the first tube end of Blossey that is 180 degrees rotated about a center point of the central tube 32 opening of Blossey from the second set of guidance ribs of Decoster. Id. 
Claim 9 describes the filtration system of claim 6. The end cap is a first end cap. The filtration system further comprises a second end cap adjacent the second filter end. The first end cap has a first cap end and a second cap end. The first end cap comprises an end cap wall positioned around a circumference of the channel of the first end cap and extending from the first end cap axially away from the second end cap. The outer ring abuts the end cap wall.
Modified Blossey discloses that the end cap 108´´´ of Decoster’s in Blossey’s filtration system a first end cap. Blossey Fig. 1, [0019]. The filtration system of Blossey further comprises a second end cap (i.e., second end disk 22) adjacent the second filter end. Id. at Fig. 1, [0019]. The first end cap 108´´´ of Decoster has a first cap end (i.e., the distal end of end cap 108´´´) and a second cap end (i.e., the bottom surface of end cap 108´´´ od Decoster abuts support pipe 25 of Blossey). Id. at Fig. 1. The first end cap 108´´´ comprises an end cap wall (i.e., the side wall of end cap 108´´´ as annotated in Decoster Fig. 41) positioned around a circumference of the 

    PNG
    media_image3.png
    756
    598
    media_image3.png
    Greyscale

Claim 10 describes the filtration system of claim 1. The center tube defines a central tube opening through the first tube end. The center tube further comprises a plurality of ribs extending axially and positioned between the first tube end and a second tube end. The plurality of ribs abut an internal portion of the filter media. The plurality of ribs configured to support the filter media structure.
Blossey discloses that the center tube 32 defines a central tube opening through the first tube end (i.e., the opening of the center tube 32 proximities outlet ends 15). Blossey Fig. 1. The center tube 32 further comprises a plurality of ribs (i.e., the vertical ribs that forms window shaped passages 26) extending axially and positioned between the first tube end and a second tube end. Id. at Fig. 1, [0019]. Blossey also discloses that the plurality of ribs abut an internal portion of the filter media 38 (i.e., as the filter media 38 covers window passage 26). Id. at Fig. 1, [0020]. 
Claim 11 describes a filter element having a first filter end and a second filter end.  The filter element comprises an end cap adjacent the first filter end and defining an end cap opening therethrough. The end cap comprises a channel around the end cap opening. A filter media has a first media end and a second media end. The filter media extends axially from the first media end toward the second media end. The first media end adjacent the end cap, the filer media defines a central opening that extends axially between the first media end and the second media end. The filter element comprises a center tube positioned within the central opening of the filter media and having a first tube end positioned within the channel of the end cap and a second tube end positioned axially away from the first tube end. The center tube comprising a first pocket and a second pocket. The first pocket extending from the first tube end axially away from the second tube end. The second pocket extends from the first tube end axially away from the second tube 
Blossey discloses that the filtration system comprises a filter element (i.e., filter element 31) having a first filter end (i.e., where end disk 18 locates) and a second filter end (i.e., where end disk 22 locates). Blossey Fig. 1, [0019]. The filter element 31 comprises an end cap (i.e., end disk 18) adjacent the first filter end and defining an end cap opening (i.e., as shown in Fig. 1) therethrough. Id. at Fig. 1, [0019]. The end cap 18 comprises a channel (i.e., the side wall of the end cap 18 that forms a channel defines an end cap opening) around the end cap opening. Id. at Fig. 1. A filter media (i.e., non-woven filter 38) having a first media end (i.e., proximate end cap 18) and a second media end (i.e., proximate end cap 22). Id. at Fig. 1, [0020]. The filter media 38 extends axially from the first media end toward the second media end as shown in Fig. 1. Id. at Fig. 1. The first media end is adjacent the end cap 18. Id. at Fig. 1. The filter media 38 defines a central opening (i.e., the interior of filter media 38) that extends axially between the first media end (i.e., proximate end cap 18) and the second media end (i.e., proximate end cap 22). Id. at Fig. 1. 
Blossey discloses that the filtration system comprises a center tube (i.e., support body 32) positioned within the central opening of the filter media 38 and has a first tube end positioned within the channel of the end cap (i.e., first end of support pipe 32 facing a slotted end area 27 that is surrounded at the end face by the disk area 20, which is part of end cap 18) and a second Id. at Fig. 1, [0020]. The first pocket (i.e., top groove of fastening thread 35) extends from the first tube end axially away from the second tube end (i.e., the groove of thread 35 extends in the upward direction). Id. at Fig. 1. The second pocket extends from the first tube end axially away from the second tube end (i.e., the groove of thread 35 extends in the upward direction). Id. at Fig. 1.   The first pocket orientation and the second pocket orientation are non-parallel to a central axis laterally along the first tube end (i.e., as the pockets are obliquely arranged with respect to the horizontal surface of the first tube end). Id. at Fig. 1.
The first pocket (i.e., the top groove of fastening thread 35) is configured to receive a first housing guidance element (i.e., top portion of counter thread 36) of a filter housing (i.e., housing cover 11). Blossey Fig. 1, [0020]. The second pocket (the bottom groove of fastening thread 35) is configured to receive a second guidance element (i.e., bottom portion of counter thread 36) of the filter housing 11. Id. Engagement of the first filter end and the housing cover 11 occurs when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing (i.e., thread 35 are engaged with counter thread 36). Id. at Fig. 1, [0020]. 


    PNG
    media_image1.png
    881
    637
    media_image1.png
    Greyscale

Claim 12 describes the filter element of claim 11. The end cap is a first end cap. The filter element further comprises a second end cap adjacent the second filter end. The second end cap is a closed end cap and comprises an auxiliary port and the filter housing comprises an auxiliary flow passage of the filter housing. The auxiliary port is in fluid communication with the 
Blossey discloses a second end cap (i.e., end disk 22) adjacent the second filter end. Blossey Fig. 1, [0019]. The second end cap 22 is a closed end cap as there is no outlet for fluid to pass through the end cap 22. Id. at Fig. 1.  auxiliary flow passage when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing.
Blossey does not disclose that the second end cap comprises an auxiliary port and the filter comprises an auxiliary flow passage along the second housing end. Blossey does not discloses that the auxiliary port is in fluid communication with the auxiliary flow passage when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing.
In the analogous art of filter cartridges for use in combustion engines, Mosset discloses a filter cartridge (i.e., cartridge 200) comprising a second end cap (i.e., end cap 203). Mosset Figs. 2 and 19, [0148]. The end cap comprises an auxiliary port (i.e., drain aperture 212) and the filter 200 comprises an auxiliary flow passage (i.e., bottom drain 20). Id. at Fig. 2 and 19, [0047] and [0148]. Mosset also discloses that the auxiliary port 212 is in fluid communication with the auxiliary flow passage 20. Mosset discloses that such drain arrangement is advantageous because it allows the filter medium to be used more efficiently and with less buildup of undesirable pressure differential thereacross, in use. Id. at [0072]. A relatively high liquid drain rate also helps clear media 15 of entrained material. Id. It would have been obvious to include an auxiliary port and auxiliary flow passage as disclosed by Mosset in Blossey for the benefits disclosed above. With this modification, Mosset’s drain aperture 212 would be located at the lowest point 
Claim 13 describes the filter element of claim 11. The first pocket and the second pocket have a substantially rectangular shape. 
The term “substantially rectangular shape” is interpreted as have a rectangular-cross section. It is noted that while the term “substantially” is a relative term not defined in the disclosure. Spec. dated Nov. 05, 2019 (“Spec.”). A person of ordinary skill in the art understands what the applicant’s mean by “substantially rectangular” as having an overall rectangular shape, i.e., for example, a parallelogram, or a parallelogram with one side being slight curved would read on the term “substantially rectangular.”
Blossey does not discloses that the first and second pocket have a rectangular shape. 
However, as discussed in claim 4, it would have been obvious to replace Blossey’s end cap structure (i.e., first end disk 18 comprising sealing bead 19 and disk area 20) with Decoster’s end cap structure 108´´´. With this modification, the first and second pockets of Decoster have a substantially rectangular cross section. Decoster Fig. 44. 
Claim 14 
Blossey discloses that the center tube 32 defines a central tube opening (i.e., the opening defined by fastening thread 35) through the first tube end (i.e., the end proximities end disk 18). Blossey Fig. 1, [0020]. 
Blossey does not disclose that the first pocket is positioned at a location along the first tube end that is 180-degrees rotated about a center point of the central tube opening from the second pocket.
In the analogous art of filter housing connections, Decoster discloses a first pocket (i.e., one of the recesses 120´´´) which is positioned at a location along an open tube end 108´´´. Decoster Fig. 41, [0111]. Decoster also discloses a second pocket (i.e., the recess 120´´´ that is located in the opposite side the first pocket). Id. Decoster also discloses the recesses 120´´´ engages with a first and a second guidance elements (i.e., rib structure 54´´´)) on a housing cover (i.e., outlet cover 50´´´). It is also noted here that Decoster discloses that any number of extension members and recesses maybe provided and they may be evenly spaced. Id. at [0131]. Decoster also discloses that its design provides a low friction surface while enables for self-alignment of the filter cartridges. Additionally, Decoster discloses that the design provides an installer with a tactile feedback that allows the user to feel whether the filter cartridge is properly aligned and inserted with respect to the housing outlet cover. Id. at [0006]. It would therefore, have been obvious to replace Blossey’s end cap structure (i.e., first end disk 18 comprising sealing bead 19 and disk area 20) with Decoster’s end cap structure 108´´´ for the benefits disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
With this modification, the center tube of claim 1 would be alternatively mapped to the support pipe 25 of Blossey. 

    PNG
    media_image2.png
    739
    634
    media_image2.png
    Greyscale

Claim 15 
Blossey discloses that the center tube 32 comprises a ring (i.e., the fastening thread 35 comprises a ring where the thread 35 locates). Blossey Fig. 1, [0020]. The ring where thread 35 locates extends from the first tube end axially away from the second tube end. Id. The ring is positioned around a circumference of the first tube end. Id. 
Claim 16 describes the filter element of claim 15. The ring is an outer ring. The center tube further comprises an inner ring positioned between the outer ring and a central tube opening through the first tube end of the center tube. The inner ring abuts the first pocket and the second pocket.
Blossey does not disclose that an inner ring is positioned between the outer ring and a central tube opening through the first tube end of the center tube or that the inner ring abuts the first pocket and the second pocket.
However, as discussed in claim 4, it would have been obvious to replace Blossey’s end cap structure (i.e., first end disk 18 comprising sealing bead 19 and disk area 20) with Decoster’s end cap structure 108´´´ with Decoster’s first and second pocket 120´´´. With this modification, the center tube 25 would be connected to Decoster’s end cap 108´´´ and the center tube 25 would have an inner ring (i.e., the inner surface of extension member 118´´´) and an outer ring (i.e., the outer surface of extension member 118´´´). The inner ring is positioned between the outer ring and a central tube opening through the first tube end of the center tube 25. Additionally, the inner ring abuts the first pocket and the second pocket 120´´´. Decoster Fig. 41.
Claim 17 describes the filter element of claim 15. The center tube defines a central tube opening through the first tube end. The center tube further comprising a plurality of guidance ribs extending laterally from the ring inward toward the central tube opening. The plurality of 
Blossey discloses that the center tube 32 defines a central tube opening (i.e., the opening surrounded by center tube 32) through the first tube end. Blossey Fig. 1. 
Blossey does not disclose that the center tube further comprises a plurality of guidance ribs extending laterally from the ring inward toward the central tube opening or that the plurality of guidance ribs is configured to guide the first housing guidance element into the first pocket and the second housing guidance element into the second pocket. 
However, as modified in claim 4, it would have been obvious to replace Blossey’s end cap structure (i.e., first end disk 18 comprising sealing bead 19 and disk area 20) with Decoster’s end cap structure 108´´´ with Decoster’s first and second pocket 120´´´. With this modification, the center tube would be Blossey’s support pipe 25, which is connected to Decoster’s end cap 108´´´ and the ring would be the outer surface of Decoster’s extension member 118´´´. Additionally, the center tube 25 would comprises a plurality of guidance ribs (i.e., the ribs forming recesses 120´´´) extends laterally from the outer surface Decoster’s extension member 118´´´ inward toward the central tube opening. Decoster Fig. 41, [0111]. Additionally, the guidance ribs are configured to guide the first and second housing guidance element 54’’’ of Decoster into the first and second pocket 120´´´ of Decoster. Decoster Fig. 41, [0111]–[0112]. 
Claim 18 describes the filter element of claim 17. The plurality of guidance ribs comprises a first set of guidance ribs and a second set of guidance ribs. The first pocket is positioned within the first set of guidance ribs and the second pocket is positioned within the second set of guidance ribs. The first set of guidance ribs positioned at a location along the first 
Blossey as modified discloses that the plurality of guidance ribs (i.e., the ribs that forms recesses 120’’’ of Decoster above) comprises a first set of guidance ribs (i.e., the ribs that forms the first pocket as shown in the annotated Fig. 41 of Decoster in claim 4) and a second set of guidance ribs (i.e., the ribs that forms the second pocket as shown in the annotated Fig. 41 of Decoster in claim 4 above). Decoster Fig. 41. The first pocket of Decoster is positioned within the first set of guidance ribs and the second pocket of Decoster is positioned within the second set of guidance ribs. Id. The first set of guidance ribs of Decoster are positioned at a location along the first tube end of Blossey that is 180 degrees rotated about a center point of the central tube 32 opening of Blossey from the second set of guidance ribs of Decoster. Id. 
Claim 19 describes the filter element of claim 15. The end cap is a first end cap. The first end cap further comprises a second end cap adjacent the second filter end. The first end cap has a first cap end and a second cap end. The first end cap comprising an end cap wall positioned around a circumference of the channel of the first end cap and extending from the first end cap axially away from the second end cap. The outer ring abuts the end cap wall.
Modified Blossey discloses that the end cap 108´´´ of Decoster’s in Blossey’s filtration system a first end cap. Blossey Fig. 1, [0019]. The filtration system of Blossey further comprises a second end cap (i.e., second end disk 22) adjacent the second filter end. Id. at Fig. 1, [0019]. The first end cap 108´´´ of Decoster has a first cap end (i.e., the distal end of end cap 108´´´) and a second cap end (i.e., the bottom surface of end cap 108´´´ od Decoster abuts support pipe 25 of Blossey). Id. at Fig. 1. The first end cap 108´´´ comprises an end cap wall (i.e., the side wall of end cap 108´´´ as annotated in Decoster Fig. 41) positioned around a circumference of the 

    PNG
    media_image3.png
    756
    598
    media_image3.png
    Greyscale

Claim 20 describes the filter element of claim 11. The center tube defines a central tube opening through the first tube end. The center tube further comprises a plurality of ribs extending axially and positioned between the first tube end and a second tube end. The plurality of ribs abut an internal portion of the filter media. The plurality of ribs is configured to support the filter media structure.
Blossey discloses that the center tube 32 defines a central tube opening through the first tube end (i.e., the opening of the center tube 32 proximities outlet ends 15). Blossey Fig. 1. The center tube 32 further comprises a plurality of ribs (i.e., the vertical ribs that forms window shaped passages 26) extending axially and positioned between the first tube end and a second tube end. Id. at Fig. 1, [0019]. Blossey also discloses that the plurality of ribs abut an internal portion of the filter media 38 (i.e., as the filter media 38 covers window passage 26). Id. at Fig. 1, [0020]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776